DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed on 02/24/2022 have been fully considered but they are not persuasive for at least the following reasons:

Applicant arguments:  Applicants respectfully submit that SHIMIZU and HAMADA does not disclose wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound. The Examiner disagrees.  
In response: HAMADA discloses wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound (Para [0059] discloses “thermally oxidized film of SiC is used as the gate insulating film, but various deposition films may be used as the gate insulating film”).
Thus, the well-made rejection included in the 12/07/2021 Non-Final Office Action is proper and hereby made FINAL.  


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 9-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU et al ( US 2018/0026124 A1; hereafter SHIMIZU) in view of  HAMADA et al ( US 2019/0148485 A1; hereafter HAMADA).


Regarding Claim 1, SHIMIZU discloses a high electron mobility transistor (HEMT), comprising: 
a substrate ( substrate 10);
 a P-type III-V composition layer (Fig 1, element 24, GaN layer, Para [ 0066-0067]) disposed on the substrate ( substrate 10);
a gate electrode (Fig 1, gate electrode 28, Para [ 0068]) disposed on the P-type IIl-V composition layer (Fig 1, element 24, Para [ 0066-0067]); and 10a carbon containing layer ( light doped region 22b, Para [ 0080])  disposed under the P-type III-V composition layer (Fig 1, element 24, Para [ 0066-0067]).  
But, SHIMIZU does not disclose explicitly wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound.  

In a similar field of endeavor, HAMADA discloses wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound (Para [0059]).
Since SHIMIZU and   HAMADA are both from the similar field of endeavor, and using silicon carbide film, the purpose disclosed by   HAMADA would have been recognized in the pertinent art of SHIMIZU. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SHIMIZU in light of HAMADA teaching “wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound (Para [0059])” for further advantage such as improve device performance.

Regarding Claim 2, SHIMIZU and HAMADA disclose the high electron mobility transistor according to claim 1, SHIMIZU further disclose wherein a dopant concentration of carbon in the carbon containing layer is 1E15-1E21/cm3 (Para [0080]).  

Regarding Claim 6, SHIMIZU and HAMADA disclose the high electron mobility transistor according to claim 1, 2Appl. No. 16/843,851 Reply to Office action of August 05, 2021 SHIMIZU further disclose wherein the P-type III-V composition layer comprises a divalent dopant (Para [0172]).  

Regarding Claim 7, SHIMIZU and HAMADA disclose the high electron mobility transistor according to claim 6, SHIMIZU further disclose wherein the divalent dopant comprises magnesium (Mg) (Para [0172]).  

 Regarding Claim 9, SHIMIZU and HAMADA disclose the high electron mobility transistor according to claim 1, SHIMIZU further disclose further 15comprising: a channel layer ( channel layer 14, Para [ 0039]) disposed on the substrate ( substrate 10), wherein the carbon containing layer ( light doped region 22b, Para [ 0080]) is disposed between the P-type III-V composition layer (24) and the channel layer (14).  

20 Regarding Claim 10, SHIMIZU and HAMADA disclose the high electron mobility transistor according to claim 9, SHIMIZU further disclose further comprising: a barrier layer ( Fig 1, barrier layer 16, Para [ 0039]) disposed between the P-type III-V composition layer (24) and the channel layer (14), and the barrier layer (16) is disposed under the carbon containing layer ( light doped region 22b, Para [ 0080]).  

Regarding Claim 11, SHIMIZU and HAMADA disclose the high electron mobility transistor according to claim 10, SHIMIZU further disclose wherein the barrier layer comprises Al,1Ga1.iXN, and the X1 is a constant greater than 0 and less than 1 ( Para [ 0043]).  

Regarding Claim 18, SHIMIZU and HAMADA disclose the high electron mobility transistor according to claim 1, SHIMIZU further disclose further 25comprising a source electrode (source 18, Para [ 0045]) and a drain electrode  (source 20, Para [ 0045]) disposed on the carbon containing layer ( on the sidewall of 22b), at two sides of the gate electrode (28).  

Regarding Claim 20, SHIMIZU discloses a method of forming a high electron mobility transistor, comprising: 
providing a substrate  ( substrate 10);
5forming a P-type III-V composition layer (Fig 1, element 24, GaN layer, Para [ 0066-0067])  on the substrate ( substrate 10); forming a gate electrode (Fig 1, gate electrode 28, Para [ 0068]) on the P-type Ill-V composition layer  (Fig 1, element 24, GaN layer, Para [ 0066-0067]); and forming a carbon containing layer ( light doped region 22b, Para [ 0080]) under the P-type III-V composition layer (Fig 1, element 24, GaN layer, Para [ 0066-0067]).
But, SHIMIZU does not disclose explicitly wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound.  

In a similar field of endeavor, HAMADA discloses wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound (Para [0059]).
Since SHIMIZU and   HAMADA are both from the similar field of endeavor, and using silicon carbide film, the purpose disclosed by   HAMADA would have been recognized in the pertinent art of SHIMIZU. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SHIMIZU in light of HAMADA teaching “wherein the carbon containing layer comprises silicon carbide, or carbon doped III-V compound (Para [0059])” for further advantage such as improve device performance.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU et al (US 2018/0026124 A1; hereafter SHIMIZU) in view of HAMADA et al (US 2019/0148485 A1; hereafter HAMADA) as applied claims above and further in view of Park et al (US 20210104622; hereafter Park).

20 Regarding Claim 4, SHIMIZU and HAMADA discloses the high electron mobility transistor according to claim 1, But, SHIMIZU and HAMADA does not disclose explicitly wherein the carbon doped III-V compound comprises carbon doped gallium nitride (C:GaN), carbon doped aluminum gallium nitride (C:AlGaN), or carbon doped boron nitride (C:BN).
Park further discloses wherein the carbon doped III-V compound comprises carbon doped gallium nitride (C:GaN), carbon doped aluminum gallium nitride (C:AlGaN), or carbon doped boron nitride (C:BN) (Para [0063] discloses “ The separation layer 310 may include an insulating material. For example, the separation layer 310 may include undoped GaN or carbon doped GaN).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SHIMIZU and HAMADA in light of Park teaching “wherein the carbon doped III-V compound comprises carbon doped gallium nitride (C:GaN), carbon doped aluminum gallium nitride (C:AlGaN), or carbon doped boron nitride (C:BN) (Para [0063] discloses “ The separation layer 310 may include an insulating material. For example, the separation layer 310 may include undoped GaN or carbon doped GaN)” for further advantage such as improve device performance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU et al (US 2018/0026124 A1; hereafter SHIMIZU) in view of HAMADA et al (US 2019/0148485 A1; hereafter HAMADA) as applied claims above and further in view of YAMADA ( US 2018/0145148 A1; hereafter YAMADA).

25 Regarding Claim 5, SHIMIZU and HAMADA discloses the high electron mobility transistor according to claim 1, SHIMIZU further disclose wherein the P-type III-V composition layer comprises a first thickness ( element 24, GaN layer) and the carbon containing layer comprises a second thickness ( light doped region 22b, Para [ 0057], greater than 10nm and less than 100nm) .

But, SHIMIZU and HAMADA does not disclose explicitly the second thickness is 1/10~1/100 of the first thickness.  
In a similar field of endeavor, YAMADA discloses thickness of GaN layer 2nm or less and more preferably 1nm (Para [0037]). Therefore, GaN layer as III-V compositon layer, which thickness 2nm or less and more preferably 1nm and SHIMIZU discloses  carbon containing layer comprises a second thickness ( light doped region 22b, Para [ 0057], greater than 10nm and less than 100nm, so second thickness is can be 1/10~1/100 of the first thickness.  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SHIMIZU and HAMADA in light of YAMADA teaching “thickness of GaN layer 2nm or less and more preferably 1nm (Para [0037]). Therefore, GaN layer as III-V compositon layer, which thickness 2nm or less and more preferably 1nm and SHIMIZU discloses carbon containing layer comprises a second thickness (light doped region 22b, Para [0057], greater than 10nm and less than 100nm, so second thickness is can be 1/10~1/100 of the first thickness” for further advantage such to provide desire thickness and enhance device performance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898